        Case 2:19-cv-02407-CMR Document 121 Filed 02/11/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                          MDL No. 2724
PRICING ANTITRUST LITIGATION                            16-md-2724




THIS DOCUMENT RELATES TO:                               HON. CYNTHIA M. RUFE


State of Connecticut, et al., v. Teva Pharmaceuticals   Civil Action No.: 19-2407
USA Inc., et al.

                                                        ORAL ARGUMENT REQUESTED




                       DEFENDANT PFIZER INC.’S REPLY BRIEF
                       IN SUPPORT OF ITS MOTION TO DISMISS
           Case 2:19-cv-02407-CMR Document 121 Filed 02/11/20 Page 2 of 12




I.         INTRODUCTION1
           The States’ Amended Complaint pleads no antitrust misconduct by Pfizer Inc. (“Pfizer”)

and does not plead facts to invoke the extraordinary remedy of piercing Greenstone LLC’s

(“Greenstone”) corporate veil. The States cannot overcome these plain deficiencies simply by

concluding that Pfizer was “acting through,” “directed,” or “controlled” Greenstone’s business,

without facts plausibly supporting that claim. See, e.g., States’ Opp. Br. (“States’ Br.”) at 2, 9, 10,

11, 12, No. 19-cv-2407, ECF No. 120; Am. Compl. ¶ 1232, No. 19-cv-2407, ECF No. 106.

           Notably absent from the States’ allegations is any plausible claim that Pfizer was aware of,

much less participated in, any antitrust conspiracy. Likewise, the States have never alleged, and

make no argument in their Opposition, that Pfizer or any Pfizer employees ever communicated

with any competitor or were aware of alleged competitor communications involving Greenstone

employees. The States are wrong that direct antitrust liability can be plausibly inferred from the

innocuous fact that the then–Greenstone General Manager (who the States also do not allege

participated in, or was aware of, any competitor communications) discussed pricing strategy with

a Pfizer executive who approved a single set of price increases. See State’s Br. at 12; Am. Compl.

¶ 762.

           The States also have failed to plead facts to meet the rigorous standard for piercing

Greenstone’s corporate veil under Delaware and federal law, which require the States to bear the

high burden of plausibly alleging (i) that the “single entity” factors are satisfied, and (ii) that Pfizer

fraudulently misused Greenstone’s corporate form. The States’ bare-bones veil-piercing claim

rests entirely on the States’ allegations that Pfizer provides a physical “campus” for Greenstone

employees, that Pfizer shares certain back-office functions with Greenstone, and that unspecified



     1
         Pfizer respectfully requests oral argument on its Motion to Dismiss.
        Case 2:19-cv-02407-CMR Document 121 Filed 02/11/20 Page 3 of 12




Greenstone employees are also part of Pfizer’s Essential Health Division. Am. Compl. ¶¶ 44, 55.

These allegations do not suggest that Greenstone is Pfizer’s alter ego or reflect any fraudulent

misuse of Greenstone’s corporate form. To the contrary, the Amended Complaint pleads nothing

more than a typical parent-subsidiary relationship between Pfizer and Greenstone.

       Because the States have failed to allege direct antitrust liability against Pfizer or facts that

warrant piercing Greenstone’s corporate veil, this Court should dismiss all claims against Pfizer

with prejudice. The States had years to conduct a pre-suit investigation of Greenstone and Pfizer,

and Pfizer gave the States specific notice of the deficiencies in the claims against it even before

the States filed their May 10, 2019 Complaint, which the States have since amended. No leave to

file a third pleading is warranted, particularly where the States’ Opposition fails to proffer any

additional allegations that could state a claim against Pfizer.        Dismissal with prejudice is

accordingly appropriate as to Pfizer, a branded-drug company that was improperly named in this

generic-drug antitrust litigation.

II.    ARGUMENT
       A.      The States’ Amended Complaint Fails to Plausibly Allege Any Independent
               Antitrust Misconduct by Pfizer
       The States cite no case law and allege no facts that plausibly show Pfizer had any “direct

and independent participation in the alleged conspiracy.” In re Pa. Title Ins. Antitrust Litig., 648

F. Supp. 2d 663, 688-89 (E.D. Pa. 2009) (emphasis added) (citing cases). The States’ conclusory

allegations—which repeatedly conflate direct and derivative liability—do not suffice. See, e.g.,

In re Pressure Sensitive Labelstock Antitrust Litig., 566 F. Supp. 2d 363, 376 (M.D. Pa. 2008)

(explaining that a plaintiff cannot state a Sherman Act claim by “sprinkling a complaint with

conclusory assertions that [the defendant] was a ‘participant in coordinated conduct’ or a

‘conspirator’ or acted in ‘concert’ with others”).



                                                     2
         Case 2:19-cv-02407-CMR Document 121 Filed 02/11/20 Page 4 of 12




         The States do not plausibly allege, as they must, that Pfizer was “aware of and committed

to the essential purpose of the overarching conspiracy.” Precision Assocs., Inc. v. Panalpina

World Transp. (Holding) Ltd., No. 08-CV-42, 2011 WL 7053807, at *30 (E.D.N.Y. Jan. 4, 2011);

see also In re Processed Egg Prod. Antitrust Litig., 821 F. Supp. 2d 709, 719 (E.D. Pa. 2011)

(citing cases).    The States have never claimed that Pfizer or any Pfizer employees ever

communicated with any competitor; nor have they alleged that Pfizer or any Pfizer employees

were aware of alleged competitor communications involving Greenstone employees. The States

allege only that a Pfizer executive signed off on a single set of price increases, but do not claim

that executive, or even the Greenstone General Manager who proposed and approved the price

increases, was aware of any competitor communications or a party to any conspiratorial agreement.

Am. Compl. ¶ 762. In fact, the States’ allegations of misconduct purportedly involve sales

employees who, by the States’ own allegations, are at least three-levels removed from Pfizer. Id.

¶ 761.

         The States have not pled a claim for direct antitrust liability against Pfizer because these

allegations thus do not state with “some sufficiently specific degree that [Pfizer] purposefully

joined and participated in the conspiracy” to fix prices or allocate markets. In re Processed Egg

Prods. Antitrust Litig., 821 F. Supp. 2d at 720 (emphases added); see, e.g., In re Suboxone Antitrust

Litig., No. 13-md-2445, 2017 WL 4810801, at *11-12 (E.D. Pa. Oct. 25, 2017) (dismissing direct

claims against a parent company based solely on the allegation that parent company’s executive

“bears responsibility for the management of the day-to-day operations of the [subsidiary], strategic

planning of the [subsidiary], and supervising subsidiary teams”); Pa. Title Ins. Antitrust Litig., 648

F. Supp. 2d at 688 (dismissing direct antitrust claims against a parent company because a parent’s

“assent and approval to [its] respective subsidiaries’ conduct” is insufficient to allege direct




                                                  3
        Case 2:19-cv-02407-CMR Document 121 Filed 02/11/20 Page 5 of 12




participation in a conspiracy). Because no plausible inference of Pfizer’s direct, independent

participation in any anticompetitive conduct arises from the States’ allegations, their direct claims

against Pfizer for antitrust violations must be dismissed.

       B.      The States’ Allegations Fall Far Short Of Meeting the Legal Standard for
               Piercing Greenstone’s Corporate Veil
               i.       The States Misstate the Law Regarding Their Burden to Survive Dismissal
       The States do not dispute that Pfizer and Greenstone are distinct corporate entities, properly

formed under Delaware law. As explained in Pfizer’s Motion to Dismiss, piercing the corporate

veil is an extraordinary remedy. Pfizer Br. at 7-9 (citing cases). Delaware and federal law thus

establish a strong presumption “that a corporation, even when it is a wholly owned subsidiary of

another, is a separate entity,” Mellon Bank, N.A. v. Metro Commc’ns, Inc., 945 F.2d 635, 643 (3d

Cir. 1991), and “that a parent corporation . . . is not liable for the acts of its subsidiaries.” United

States v. Bestfoods, 524 U.S. 51, 61 (1998) (emphasis added). To survive a motion to dismiss, the

States are required to overcome that presumption by pleading facts that demonstrate not only (1)

that Pfizer and Greenstone “operated as a single economic entity,” but also (2) that piercing is

necessary as a sanction for some fraud or injustice relating to a misuse of the corporate form. Id.

The States’ Opposition confirms that their Amended Complaint widely miss these marks.

       As a preliminary matter, the States’ misstate the law regarding the burden of pleading a

claim based on veil-piercing. The States incorrectly assert that it is Pfizer who bears the “heavy

burden of establishing that the Amended Complaint fails to plead a plausible claim of liability.”

States’ Br. at 1, 15. They cite no authority for that proposition because the law is precisely the

opposite: it is the States that bear the burden of showing that corporate veil-piercing is warranted,

and that burden “ is notoriously difficult for plaintiffs to meet.” Trinity Indus., Inc. v. Greenlease




                                                   4
        Case 2:19-cv-02407-CMR Document 121 Filed 02/11/20 Page 6 of 12




Holding Co., 903 F.3d 333, 365 (3d Cir. 2018) (quoting Pearson v. Component Tech. Corp., 247

F.3d 471, 484-85 (3d Cir. 2001) (emphasis added)).

               ii.     The States’ Opposition Fails to Cite Facts or Law Demonstrating Pfizer
                       and Greenstone “Operated as a Single Economic Entity”
       As explained in Pfizer’s opening brief, the States have failed to meet their burden of

plausibly alleging that Pfizer and Greenstone “functioned as a single entity”—i.e., the traditional

alter-ego analysis. Id. at 365-66. This analysis requires courts to examine whether the plaintiffs’

allegations satisfy the “single entity factors”: (i) the subsidiary was adequately capitalized for the

undertaking; (ii) the subsidiary was solvent; (iii) both entities observed corporate formalities; (iv)

the subsidiary paid dividends to the parent; (v) the parent siphoned the subsidiary’s funds; (vi) the

subsidiary kept corporate records; and (vii) the subsidiary simply functioned as a façade for the

parent. Id.; see, e.g., Trevino v. Merscorp, Inc., 583 F. Supp. 2d 521, 528 (D. Del. 2008).

       The States’ Opposition utterly fails to address all but two of these factors, basing their

claim on the unsupported conclusion that Pfizer and Greenstone failed to observe corporate

formalities and that Greenstone somehow functions merely as a “façade” for Pfizer. States’ Br. at

6. As recognized in one of the only cases cited by the States, any inquiry into observance of

corporate formalities focuses on “whether adequate corporate records were kept, directors and

shareholders met regularly, and corporate directors and officers functioned properly.” United

States v. Golden Acres, Inc., 702 F. Supp. 1097, 1105 (D. Del. 1988) (citing United States v. Pisani,

646 F.2d 83, 88 (3d Cir. 1981)). And to show a subsidiary is a mere façade for its parent, the

subsidiary must be a sham entity dominated by the parent “to such a degree that the corporation

had ‘no separate mind, will or existence of its own.’ ” N. Am. Steel Connection, Inc. v. Watson

Metal Prods. Corp., 515 F. App’x 176, 181 (3d Cir. 2013) (quoting Craig v. Lake Asbestos of

Quebec, Ltd., 843 F.2d 145, 150 (3d Cir. 1988)).



                                                  5
        Case 2:19-cv-02407-CMR Document 121 Filed 02/11/20 Page 7 of 12




       Although the States argue that they have pled “specific allegations and facts describing

how Pfizer has dominated, controlled and directed the activities of Greenstone,” States’ Br. at 1,

they have done no such thing. They rely only on three paragraphs of their entire 1,700-paragraph

Amended Complaint relating to Pfizer or Pfizer employees. 2 Am. Compl. ¶¶ 44, 55, 762; States’

Br. at 2-3. The few facts alleged by the States fail to demonstrate that there was any failure to

observe corporate formalities or that Greenstone was a sham entity. The use of a shared campus

and back-office functions (like finance, human resources, and benefits) and high-level pricing

approvals are hardly indicative of a disregard of corporate formalities, and certainly do not

demonstrate that Greenstone is merely a “sham” entity. Suboxone Antitrust Litig., 2017 WL

4810801, at *11. Nothing in corporate law prohibits—much less punishes—parent companies

from exercising oversight over the policies or significant decisions of their subsidiaries. Indeed,

well-established and robust case law shows just the opposite—that courts will not pierce the

parent-subsidiary veil under these circumstances.3


   2
      Throughout their Opposition, the States puff up and mischaracterize the allegations in the
Amended Complaint. For instance, they now argue that Pfizer and Greenstone “share the same
office space,” States’ Br. at 1, but the Amended Complaint alleges only that “Greenstone operates
out of Pfizer’s Peapack, New Jersey campus” and that Pfizer’s headquarters are in New York City.
Am. Compl. ¶¶ 44, 55. Moreover, the States have jumped to the conclusion that “Pfizer employees
run Greenstone,” States’ Br. at 1, but they alleged only that “most” Greenstone employees are also
employed by a “Division” of Pfizer. Am. Compl. ¶ 44. And they argue that Pfizer failed to
observe corporate formalities by “act[ing] as the de facto human resources department for
Greenstone,” States’ Br. at 2, 7-8, but have merely alleged that “Greenstone employees also use
Pfizer for financial analysis, human resources and employee benefit purposes.” Am. Compl. ¶ 55.
Even as mischaracterized, however, none of these allegations come close to substantiating the
sweeping legal conclusion in the States’ Opposition that “Pfizer directs and controls all of
Greenstone’s business activities.” States’ Br. at 1 (emphasis added).
   3
     See, e.g., Pfizer Br. at 6-12 & n.6 (citing cases); Phoenix Canada Oil Co. Ltd. v. Texaco, Inc.,
842 F.2d 1466 (3d Cir. 1988) (refusing to pierce veil even though subsidiaries were “required to
secure approval from their parent corporations for large investments and acquisitions or disposals
of major assets”); Craig, 843 F.2d at 151 (refusing to pierce veil despite parent’s “widespread
involvement” in financial and management decisions, including “close scrutiny of new capital
expenditure projects”); Akzona Inc. v. E.I. Du Pont De Nemours & Co., 607 F. Supp. 227, 238 (D.


                                                 6
        Case 2:19-cv-02407-CMR Document 121 Filed 02/11/20 Page 8 of 12




        Without legal authority or sufficient allegations, the States try to pass off legal conclusions

as facts throughout their Opposition, repeatedly asserting that Pfizer was “acting through” its

subsidiary Greenstone and that it “directed” and “controlled” all aspects of Greenstone’s business.

See, e.g., States’ Br. at 1, 2, 9, 10, 11, 12. The States’ entirely conclusory allegations that “Pfizer,

acting through Greenstone, called, text messaged, and sent emails to manufactures of generic

drugs to commit antitrust misconduct” (id. at 10 (emphasis added)) are entitled to no weight, as

these allegations are unsupported by any facts whatsoever, and simply beg the question whether

Greenstone and Pfizer are alter egos. See Ashcroft v. Iqbal, 556 U.S. 662 (2009). If Twombly and

Iqbal stand for anything, it is that the States cannot bring Pfizer—a branded-drug company—into

this generic-drug MDL by simply concluding without support that “Greenstone is Pfizer.” States’

Br. at 1.

                iii.    The States Also Fail to Plausibly Allege Fraud or Injustice Relating to a
                        Misuse of the Corporate Form, Which Is a Required Element of Any Veil-
                        Piercing Claim
        As explained in Pfizer’s opening brief, the States have failed to plead the second

“inequitable conduct” element of veil piercing, which requires them to “plead facts supporting an

inference that the corporation, through its alter-ego, has created a sham entity designed to defraud

investors and creditors.” Crosse v. BCBSD, Inc., 836 A.2d 492, 497 (Del. 2003); see Pearson, 247

F.3d at 485 (similar); Trevino, 583 F. Supp. 2d at 528-29; Pfizer Br. at 10-12. This equitable

requirement recognizes that “[n]ot every disregard of corporate formalities or failure to maintain

corporate records justifies piercing the corporate veil.” Kaplan v. First Options of Chicago, Inc.,

19 F.3d 1503, 1521 (3d Cir. 1994), aff’d, 514 U.S. 938 (1995).



Del. 1984) (citing cases refusing to pierce veil despite that the parent had “general executive
responsibilities for the operations of the subsidiary, approved major policy decisions, guaranteed
the subsidiary’s bank loans and worked closely with the subsidiary on approving decisions”).


                                                   7
        Case 2:19-cv-02407-CMR Document 121 Filed 02/11/20 Page 9 of 12




        Through their Opposition, the States ask this Court to disregard the law and, instead, find

an “element of injustice or unfairness” based on their unsupported conclusion that “Pfizer, acting

through Greenstone, communicated and collaborated with the manufacturers of generic drugs to

allocate, fix, and rig bids.” States’ Br. at 11-12 (emphasis added). Aside from being entirely

conclusory, and therefore, insufficient to survive a motion to dismiss (as explained above), this

alleged conduct is insufficient as a matter of law to warrant corporate veil-piercing. That is

because, under Delaware law, the “underlying cause of action does not supply the necessary fraud

or injustice.” Mobil Oil Corp. v. Linear Films, Inc., 718 F. Supp. 260, 268 & n.15 (D. Del. 1989)

(emphasis added). The States therefore cannot rely on alleged antitrust misconduct as the predicate

fraud or injustice for veil-piercing purposes. Rather, the fraud or injustice at issue must involve

an alleged misuse by Pfizer of Greenstone’s corporate form, as the States concede. States’ Br. at

10; see also In re Foxmeyer Corp. 290 B.R. 229, 236 (Bankr. D. Del. 2003). Yet, the alleged

antitrust violations at issue have nothing to do with an asserted abuse of Greenstone’s corporate

form. Accordingly, they cannot be used to satisfy the second prong of the veil-piercing test.

               iv.     The Only Two Cases Cited by The States Are Entirely Distinguishable.

        As mentioned above, the States fail to address, let alone refute, the myriad of cases cited

by Pfizer, which plainly show that Pfizer should be dismissed from this litigation. Pfizer Br. at 6-

13 (citing cases). Instead, the States address only two cases in their entire Opposition. States’ Br.

at 7-11 (discussing Blair v. Infineon Techs. AG, 720 F. Supp. 2d 462 (D. Del 2010); Golden Acres,

702 F. Supp. at 1104)). Neither of these cases provides support for piercing Greenstone’s corporate

veil.

        In Golden Acres, the court addressed the separate issue of whether veil-piercing of a

closely held corporation was warranted to allow recovery from an individual shareholder, not

“whether to pierce the corporate veil in the parent-subsidiary context.” 702 F. Supp. at 1104.


                                                 8
       Case 2:19-cv-02407-CMR Document 121 Filed 02/11/20 Page 10 of 12




Additionally, unlike here, the defendants in Golden Acres admitted that the subsidiary was not

only “undercapitalized,” but outright insolvent. Id. at 1104-06. “Even more significant to the alter

ego analysis [wa]s the reason why [the subsidiary] was insolvent and incapable of paying

dividends: defendants were siphoning funds out of the corporation at regular intervals.” Id. at

1106 (emphasis added).        Under these circumstances, the court found that the individual

shareholders “act[ed] with total disregard for corporate formalities,” had “no concern for [the

subsidiary’s] balance sheet,” and “effectively used the corporation as an incorporated

pocketbook.” Id.

       Blair is similarly unhelpful to the States. The States’ selectively cite the factors relied upon

in that case to pierce the subsidiary’s corporate veil. States’ Br. at 7. But the States fail to mention

that in Blair, the Court found veil-piercing was warranted only after considering at least fifteen

additional facts relating to the alter-ego factors, including “gross undercapitalization; failure to

observe corporate formalities; insolvency; and siphoning.”4 720 F. Supp. 2d at 472. But that was

not all; in Blair, the Court found veil-piercing appropriate only after also finding fraud and injustice

in the use of the corporate form where the “defendants misdirected funds, exercised crippling

control, and purposely siphoned profits from the . . . [s]ubsidiaries in favor of propping up” the

parent. Id. at 473.

       There can be no serious contention that the States’ barebones allegations about Pfizer and

Greenstone here remotely approximates the abuses of the corporate form found in Golden Acres

or Blair.   To the contrary, the States’ allegations show a garden-variety, parent-subsidiary

relationship recognized as entirely appropriate under the law.



   4
      In Blair, the court also noted that, “[f]or reasons of public policy,” it applied a “more lenient”
alter-ego standard because the plaintiff’s claims arose under ERISA—a cause of action not
asserted here. 720 F. Supp. 2d at 471.


                                                   9
           Case 2:19-cv-02407-CMR Document 121 Filed 02/11/20 Page 11 of 12




           C.     The Claims Against Pfizer Should Be Dismissed with Prejudice

           The States are not entitled to a third attempt to keep Pfizer in this lawsuit. Pfizer Br. at 13.

Pfizer, a branded-drug manufacturer, is not properly named in this generic-drug lawsuit. Although

the States vaguely assert that they could “plead with much more specificity the facts supporting”

their claims, States’ Br. at 1 (emphasis added), those purported facts are conspicuously absent from

their brief.5 See Centifanti v. Nix, 865 F.2d 1422, 1431 n.10 (3d Cir. 1989) (explaining that the

court may determine whether to grant leave “more effectively and quickly if it has before it a copy

of the proposed amendment”).

           Lacking any facts that would warrant further amendment, the States improperly urge this

Court to consider “the evidence presented to the Court to date” when assessing the viability of the

States’ claims at the pleading stage. States’ Br. at 14-15. That is not only procedurally improper,

but also substantively of no help to the States because none of that evidence suggests that Pfizer

engaged in antitrust misconduct. The States Opposition demonstrates that further amendment

would be futile, and basic fairness warrants dismissal with prejudice of the unsubstantiated claims

against Pfizer.

III.       CONCLUSION

           For these reasons, this Court should dismiss all claims against Pfizer with prejudice.




       5
     The only new fact the States suggest adding is the allegation that an individual Defendant—
who the States explicitly allege was “the Senior Director of Sales and National Accounts at
Greenstone”—was listed [in a post-2016 organizational chart] as an employee of Pfizer. States’
Br. at 9 n.3 (emphasis added). This proposed allegation is outside the relevant time period with
respect to Pfizer and Greenstone and, in any event, does not change the alter-ego analysis or the
propriety of dismissal with prejudice.


                                                     10
     Case 2:19-cv-02407-CMR Document 121 Filed 02/11/20 Page 12 of 12




February 11, 2020                        Respectfully submitted,

                                         By: /s/ Ilana H. Eisenstein

                                         DLA PIPER LLP (US)
                                         Ilana H. Eisenstein
                                         Ben C. Fabens-Lassen
                                         1650 Market Street, Suite 5000
                                         Philadelphia, PA 19103
                                         Tel: (215) 656-3300
                                         ilana.eisenstein@dlapiper.com
                                         ben.fabens-lassen@dlapiper.com
                                         Edward S. Scheideman
                                         500 Eighth Street, NW
                                         Washington, D.C. 20004
                                         Tel: (202) 799-4000
                                         edward.scheideman@dlapiper.com
                                         Counsel for Pfizer Inc.




                                    11
